Citation Nr: 1505427	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The case was held open for 30 days following that hearing, but to date, no additional evidence was received.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO had noted review of records from the North Texas Healthcare System for treatment from May 2010 to August 2011 in the August 2011 rating decision and September 2012 statement of the case, as well as records from the Dallas VAMC for treatment from December 2012 to February 2013 in the April 2013 supplemental statement of the case.  As discussed above, this is a VBMS case; however, VBMS only includes records from the North Texas Healthcare System for treatment from May 2010 to May 2011.  Therefore, the AOJ should obtain any outstanding VA treatment records and associate them with the file.  

Additionally, the RO did not provide the December 2012 VA examiner with the Veteran's claims file for his review in conjunction with the examination.  Therefore, the VA examiner was unable to review the Veteran's service treatment records and his post-service medical history reflected in the VA and private treatment records.  While that VA examiner later provided ab opinion in February 2013,following his review of the claims file, that opinion still did not discuss the Veteran's in-service noise exposure.  At his December 2014 hearing, the Veteran testified that he had served under the military occupational specialty of an infantryman at Fort Jackson before he transferred to Fort Bragg and became a clerk typist.  He reported that, while at Fort Jackson, he had fired weapons, such as the M-16, M-60, rocket launchers, and grenades, on a daily bases and without hearing protection.  Additionally, his DD 214 verifies that the Veteran qualified as an expert with an M-16.  Therefore, an additional medical opinion is needed to address these assertions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for right ear hearing loss.  A specific request should be made for any outstanding treatment records from Dr. T.V.R. (initials used to protect privacy - identified in September 2012 statement of the case and the December 2014 hearing transcript).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the North Texas Healthcare System for treatment from May 2010 to the present as well as treatment records from the Dallas VAMC dated from December 2012 to the present.

2.  After completing the preceding development, the AOJ should obtain an additional medical opinion from the December 2012 VA examiner to determine the nature and etiology of the Veteran's right ear hearing loss.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

The Veteran has contended that he has right ear hearing loss that is due to military noise exposure, to include exposure to daily fire from weapons, such as the M-16, M-60, rocket launchers, and grenades, without hearing protection while he was stationed at Fort Jackson.  The Veteran has also asserted that these weapons required bolstering the weapon on his shoulder which placed the weapons in close proximity to his right ear because he was right-handed.  

The Veteran's DD 214 shows that that he qualified as an expert with the M-16.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current right ear hearing loss is causally or etiologically related to his military service, including noise exposure therein.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current right ear hearing loss was caused by noise exposure in service as opposed to some other cause.

This discussion should include the significance, if any, of the Veteran's January 1971 entrance audiogram, September 1971 examination, and December 1972 separation examination, as well as the onset of right ear hearing loss in August 2010 as described in the VA and private treatment records.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's electronic claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


